        Case 4:20-cv-02078-MWB Document 174 Filed 11/19/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           No. 4:20-CV-02078
 PRESIDENT, INC., et al.,
                                               (Judge Brann)
               Plaintiffs,

        v.

 KATHY BOOCKVAR, et al.,

               Defendants.

                                   ORDER

       AND NOW, this 19th day of November 2020, IT IS ORDERED that the

appearance of Linda Ann Kerns, Esquire is hereby withdrawn as counsel for the

Plaintiffs.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
